—Appeal by the *550defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered April 22, 1994, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find no merit in the contention that the victim’s in-court identification of the defendant should be suppressed. Although the showup identification was overly suggestive, the victim identified the defendant in court based on a sufficiently established independent source (see, People v Ballot, 20 NY2d 600).
Contrary to the defendant’s further contention, his prior plea of guilty to attempted robbery in the second degree was a constitutionally obtained predicate conviction and, hence, it served as a proper basis upon which to sentence him as a persistent violent felony offender (see, People v Moore, 71 NY2d 1002).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.